DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Claims 1-12 in the reply filed on 8 July 2022 is acknowledged.
Claims 13-14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 8 July 2022.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “providing a first binder for the powder material and a second binder for the powder material, wherein the first binder comprises particles for the absorption of electromagnetic radiation, wherein the second binder comprises a lower concentration of identical and/ or different particles for the absorption of electromagnetic radiation than the first binder.” The limitation is indefinite, because it is not clear what relationships between first binder, second binder, and particles are required. For example, it is not clear whether a single mixture containing more second binder than first binder would meet the limitation, since the ratio of particles to the second binder would be less than the ratio of the identical particles to the first binder, or whether it requires separate mixtures. Examiner considers the limitation to include either separate binders with particles in each or a mixture of two binders with particles mixed in.
Claim 1 recites the limitation “the first binder comprises particles.” The limitation is indefinite, because it is not clear in light of the specification whether the binder actually comprises particles or whether there are particles mixed in WITH (e.g. dispersed in or suspended in) binder; in other words it is not clear whether the particles are themselves a component of the binder or whether the particles are distinct from the binder. It appears from Fig. 1a and 1b that particles 30, 32 are in fact distinct from the binder and that the binder does not comprise the particles; instead, particles seem to be mixed in binder. See also “binder mixture” [0065]. Examiner considers the limitation to include the interpretation that particles are mixed in a first binder.
Claim 1 recites the limitation “the second binder comprises . . . particles.” The limitation is indefinite, because it is not clear in light of the specification whether the binder actually comprises particles or whether there are particles mixed in WITH (e.g. dispersed in or suspended in) binder; in other words, it is not clear whether the particles are themselves a component of the binder or whether the particles are distinct from the binder. It appears from Fig. 1a and 1b that particles 30, 32 are in fact distinct from the binder and that the binder does not comprise the particles; instead, particles seem to be mixed in binder. See also “binder mixture” [0065]. Examiner considers the limitation to include the interpretation that particles are mixed in a second binder.
Claim 1 recites the limitation “wherein the second binder comprises a lower concentration of identical and/ or different particles for the absorption of electromagnetic radiation than the first binder.” The limitation is indefinite, because it is not clear what is required or whether any particles are required at all. In the art, a mixture is understood to have a concentration of a compound ONLY the compound is present. If one were to interpret the word “concentration” to include a pure compound, one could say a pure compound has a concentration of every material, known or unknown, in the entire universe merely by its absence. Such an interpretation would render the term “concentration” an absurdity. Examiner considers the broadest reasonable interpretation of the limitation “concentration of . . . particles” to require at least the presence of particles in a binder.
Claim 1 recites the limitation “wherein the second binder comprises a lower concentration of identical and/ or different particles for the absorption of electromagnetic radiation than the first binder.” The limitation is indefinite, because it is not clear what is meant by the second binder comprising a lower concentration of different particles or what is meant by “lower concentration . . . of different particles”, since if there are particles in the second binder which are different than the particles in particles in the first binder, the concentration of different particles in the second binder is necessarily greater. Examiner considers the limitation to include the interpretation that particles in the second binder are in a lower concentration than in the first binder and that the particles may either be identical or different from those in the first binder.
Claim 2 recites the limitation “the second binder does not comprise particles for the absorption of electromagnetic radiation.” The limitation is indefinite, because it is not clear how it can be true both that the second binder comprises any concentration of particles for the absorption of electromagnetic radiation as in Claim 1 and also that it comprises none. Examiner considers the limitation not to properly depend from Claim 1 and is not capable of meaningful examination.
Claims 2-12 are rejected as depending from rejected claims.
Claim 2 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 1 requires a concentration of particles in the second binder; Claim 2 requires no particles -- there is no concentration of particles in the second binder.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Allowable Subject Matter
Claims 1 and 3-12 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art is considered to include Ng et al. (WO 2016/053305).
Regarding Claim 1, Ng et al. (WO’305) teach a method for producing a layer of a device for the absorption of electromagnetic radiation, wherein the method comprises: providing a ply of powder material in the layer to be produced of the device for the absorption of electromagnetic radiation (Abstract); providing a predefined concentration distribution of particles for the absorption of electromagnetic radiation in the layer of the device for the absorption of electromagnetic radiation (Abstract; p. 39, [0112J); providing a binder for the powder material (suspension including coalescent agent), wherein the comprises particles for the absorption of electromagnetic radiation (coalescent agent); selecting a position of the layer; and wetting the powder material at the selected position using the mixed binder and particles; and repeating the steps of selecting, mixing, and wetting to produce a layer of the device for the absorption of electromagnetic radiation (Abstract). WO’305 fails to teach any of providing a first and a second binder or providing a second binder with a concentration of particles for absorbing radiation which is less than a concentration of particles in a first binder.
	No prior art of record teaches or suggests a feature of providing a first binder with a concentration of particles to absorb electromagnetic radiation and a second binder with a concentration of particles to absorb electromagnetic radiation, wherein the concentration of particles in the second binder is lower than the concentration of particles in the first binder. Additionally, no prior art of record teaches or fairly suggests a combination of providing such first and second binder, wherein the second binder has a lower concentration of EM absorbing particles than the first binder and mixing the first and second binder according to a mixing ratio of a selected position.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Quidant (WO 2018/189190) and Birecki (WO 2016072966).
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER M WEDDLE whose telephone number is (571)270-5346. The examiner can normally be reached 9:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael B Cleveland can be reached on 571-272-1418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ALEXANDER MARION WEDDLE
Examiner
Art Unit 1712



/ALEXANDER M WEDDLE/Primary Examiner, Art Unit 1712